DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
2.	This application, filed July 7, 2021, is a continuation of U.S. Patent Application No. US 16/690,583, which issued as U.S. Patent No. US 11,984,120 B2 on August 20, 2021.  Claims 1-20 are pending in the application.

Claim Objections
3.	Claim 1 is objected to because of the following informalities:  claim 1 recites, “[a] method for monitoring a for a fire state ….”  The intended language appears to have been, “[a] method for monitoring a fire state ….”  Appropriate correction is required.

Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5.	Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 1 recited, in relevant part, “c) placing the one or more sensors in logical communication with a fire state controller comprising a processor and executable code stored in a digital storage ….”  The limitation of “a digital storage” is broad enough to 
[0056] The processor 320 is also in communication with a storage device 330. The storage device 330 may comprise any appropriate information storage device, including combinations of magnetic storage devices (e.g., magnetic tape and hard disk drives), optical storage devices, and/or semiconductor memory devices such as Random Access Memory (RAM) devices and Read Only Memory (ROM) devices.

(US 2021/0339333; [0056]; emphasis added.)  The specification recites that the storage device “may comprise any appropriate information storage device.”  This language is broad enough to encompass electromagnetic radiation modulated with digital code, which is a signal, which is non-statutory subject matter.
	Claims 2-15 are rejected for the same reasons as claim 1 because claims 2-15 depend from claim 1.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

7.	Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In particular, claim 1 recites the limitation, “the welding event” in its preamble.  There is insufficient antecedent basis for this limitation in the claim.  The preamble of claim 1 does not recite, “a welding event” before reciting, “the welding event.”

Also in particular, claim 1 recites the limitation, “the one or more welding procedures …” in subparagraph k).  There is insufficient antecedent basis for this limitation in the claim.  Before the quoted limitation, claim 1 recites “one or more welding processes” but does not recite “one or more welding procedures.”
Claims 2-15 are rejected for the same reasons as claim 1 because claims 2-15 depend from claim 1.
Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In particular, independent claim 16 recites the limitation, “transmit to a user smart device a human-readable interface comprising the post-welding event sensor state signature and the alert state values.”  There is insufficient antecedent basis for this limitation in the claim.  Independent claim 16 does not recite, “a post-welding event sensor state signature” before reciting “the post-welding event sensor state signature.”
Claims 17-20 are rejected for the same reasons as claim 16 because claims 17-20 depend from claim 16.


Allowable Subject Matter
8.	Claim 1 is objected to as being rejected under section 101 and section 112, but  would be allowable if amended to avoid the section 101 and 112 rejections without changing the scope of the claim.
	Claims 2-15 are objected to for the same reasons as claim 1 because claims 2-15 depend from claim 1.
Claim 16 is objected to as being rejected under section 112 but  would be allowable if amended to avoid the section 112 rejection without changing the scope of the claim.
	Claims 17-20 are objected to for the same reasons as claim 16 because claims 17-20 depend from claim 16.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F MORTELL whose telephone number is (571)270-1873. The examiner can normally be reached Monday - Friday 10-7 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JOHN F MORTELL/Primary Examiner, Art Unit 2689